      Case: 1:19-cv-00907-KLL Doc #: 22 Filed: 06/17/20 Page: 1 of 13 PAGEID #: 183




                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 OHM INC.,                                        :
                                                  :
         Plaintiff,                               :       Case No. 1:19 cv-0907
                                                  :
 v.                                               :       Judge Susan Dlott
                                                  :
 PARK PLACE CORP et al                            :
     Defendants.                                  :
                                                  :
                                                  :
                                                  :

                     STIPULATION AND ORDER
  FOR THE PRODUCTION AND EXCHANGE OF CONFIDENTIAL INFORMATION
              AND ATTORNEYS’ EYES ONLY INFORMATION

         This matter having come before the Court by stipulation of the undersigned parties for the

entry of a protective order pursuant to Federal Rules of Civil Procedure 26(c), limiting the

review, copying, dissemination and filing of confidential documents and information to be

produced by the parties and their respective counsel, or by any non-party in the course of

discovery in this matter to the extent set forth below; and the parties, by, between and among

their respective counsel, having stipulated and agreed to the terms set forth herein, and good

cause having been shown;

         IT IS hereby ORDERED that:

         1.      This Stipulation is being entered into to facilitate the production, exchange and

discovery of documents and information (including without limitation electronically stored

information), produced in response to any discovery request in this action, including but not

limited to electronic discovery, document requests, interrogatories, and requests to admit, as well

as any deposition testimony given in this action or documents marked as exhibits at any


                                                      1
   Case: 1:19-cv-00907-KLL Doc #: 22 Filed: 06/17/20 Page: 2 of 13 PAGEID #: 184




deposition, that the Producing Party in good faith believes merit confidential treatment as

specified herein (hereinafter the “Documents” or “Testimony”).

       2.      Any Producing Party may designate Documents produced (or designated as being

produced herein if provided prior to this action ) or Testimony given, in

connection with this action as “Confidential Information” or “Attorneys’ Eyes Only

Information” by notation of “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” in the lower

left corner of each page of the Document, or statement on the record of the deposition and

subsequently identifying the portions of the deposition to be so identified, or in the transmission

of electronic information.

       3.      As used herein:

       (a) “Confidential Information” shall mean all Documents and Testimony, and all

information contained therein, if such Documents or Testimony contain or are claimed to contain

proprietary business information, competitively sensitive information, information reflecting

customer data, or other information the disclosure of which would, in the good faith judgment of

the party designating the material as confidential, be detrimental to the conduct of that party’s

business and/or operations or the business, operations, or dealings of any of that party’s

customers, clients, or constituents.

       (b) “Attorneys’ Eyes Only Information” shall mean all Documents and Testimony, and

all information contained therein, if such Documents or Testimony contain or are claimed to

contain, highly competitively sensitive information, trade secrets, proprietary business

information, or other information the disclosure of which would result in significant competitive

injury to the Producing Party’s business or operations.




                                                 2
   Case: 1:19-cv-00907-KLL Doc #: 22 Filed: 06/17/20 Page: 3 of 13 PAGEID #: 185




       (c) “Producing Party” shall mean the parties to this action and any non-parties (and their

respective counsel) producing “Confidential Information” and/or “Attorneys’ Eyes Only

Information” in connection with depositions, discovery requests or otherwise, or the party

asserting the confidentiality privilege, as the case may be.

       (d) “Receiving Party” shall mean the parties to this action and/or any non-party (and

their respective counsel) receiving “Confidential Information” and/or “Attorneys’ Eyes Only

Information” in connection with depositions, discovery requests or otherwise.

       4.      The Receiving Party may notify the Producing Party in writing that the Receiving

Party does not concur in the designation of a Document or other material as Confidential

Information or Attorneys’ Eyes Only Information. The parties shall confer concerning the

objection. If the objection is not resolved, the Receiving Party may move the Court for an order

reclassifying those Documents or material. Whether or not such motion is filed, such Documents

or material shall continue to be treated consistently with their initial designation unless and until

the Court rules otherwise. With respect to any material the parties agree or the Court rules are

not “confidential,” the Producing Party shall, upon request, provide to each party which so

requests an additional copy of the material from which all confidentiality legends affixed

hereunder have been adjusted accordingly.

       5.      Except with the prior written consent of the Producing Party or by Order of the

Court, Confidential Information shall not be furnished, shown or disclosed to any person or

entity except to:

       (a)     the parties and personnel of the parties actually engaged in assisting in the

preparation of this action for trial or other proceeding herein and who have been advised of their

obligations hereunder;



                                                  3
   Case: 1:19-cv-00907-KLL Doc #: 22 Filed: 06/17/20 Page: 4 of 13 PAGEID #: 186




       (b)     counsel, including in-house counsel, for the parties to this action and their

associated attorneys, paralegals and other professional personnel (including support staff or

third-party document support vendors) who are directly assisting such counsel in the preparation

of this action for trial or other proceeding herein, are under the supervision or control of such

counsel, and have been advised by such counsel of their obligations hereunder;

       (c)     expert witnesses or consultants retained by the parties or their counsel to furnish

technical or expert services in connection with this action or to give Testimony with respect to

the subject matter of this action at the trial of this action or other proceeding herein; provided,

however, that such Confidential Information is furnished, shown or disclosed in accordance with

Paragraph 8 hereof;

       (d)     the Court and court personnel, if disclosed or filed in accordance with Paragraphs

10 and 12 hereof, respectively;

       (e)     deposition witnesses and any officer before whom a deposition is taken, including

stenographic reporters and any necessary secretarial, clerical or other personnel of such officer, if

furnished, shown or disclosed in accordance with Paragraph 11 hereof;

       (f)     trial witnesses, if furnished, shown or disclosed in accordance with Paragraph 12

hereof; and

       (g)     any other person agreed to in writing by the Producing Party.

       6.      Except with the prior written consent of the Producing Party or by Order of the

Court, Attorneys’ Eyes Only Information shall not be furnished, shown or disclosed to any

person or entity except to:

        (a)    counsel (not including in-house counsel) for the parties to this action and their

associated attorneys, paralegals and other professional personnel (including support staff or



                                                  4
   Case: 1:19-cv-00907-KLL Doc #: 22 Filed: 06/17/20 Page: 5 of 13 PAGEID #: 187




third-party document support vendors) who are directly assisting such counsel in the preparation

of this action for trial or other proceeding herein, are under the supervision or control of such

counsel, and have been advised by such counsel of their obligations hereunder;

        (b)     the Court and court personnel, if disclosed or filed in accordance with Paragraphs

10 and 12 hereof, respectively;

        (c)     retained testifying expert witnesses if permitted by and made in strict

conformance with the provisions of paragraph 9, infra; and

        (d)     any other person agreed to in writing by the Producing Party.

        7.      Confidential Information and Attorneys’ Eyes Only Information shall be utilized

by the Receiving Party only for purposes of the above-captioned litigation, including appeals,

and for no other purposes, including, but not limited to, for purposes of other business interests

or other litigation, including, but not limited to, other lawsuits.

        8.      Before any disclosure of Confidential Information or Testimony is made to an

expert witness or consultant pursuant to Paragraph 5(c), counsel for the Receiving Party shall

provide the expert with the attached Agreement to Respect Confidential Information and

Attorneys’ Eyes Only Information (Exhibit A hereto), and secure such expert’s signature.

        9.      Before any disclosure of Attorneys’ Eyes Only Information or Testimony is made

to an expert witness or consultant pursuant to Paragraphs 6(c), the Receiving Party must first

identify in writing the expert to whom it intends to give or disclose such documents or information

to the attorneys for the Producing Party, who shall have ten (10) days from receipt of such notice

to object to disclosure to any of the experts so identified, setting forth in writing the reason for the

objection. Such identification shall include, at least: (1) the full name and professional address

and/or affiliation of the proposed expert; and (2) a current curriculum vitae identifying, at least, all



                                                   5
   Case: 1:19-cv-00907-KLL Doc #: 22 Filed: 06/17/20 Page: 6 of 13 PAGEID #: 188




other present employments or consultancies of the expert and employments or consultancies for

the previous four (4) years. The parties shall attempt to resolve any objections informally. If the

objections cannot be resolved, the Receiving Party seeking to disclose the Confidential

Information to the expert may move for an Order of the Court allowing the disclosure. In the event

objections are made and not resolved informally, disclosure of Attorneys’ Eyes Only Documents

and/or Testimony to the expert shall not be made except by Order of the Court. The Producing

Party objecting to the disclosure shall bear the burden of proving that the disclosure is

inappropriate. In the event that disclosure of Attorneys’ Eyes Only Documents and/or Information

is allowed to proceed by agreement of the parties and/or Order of the Court, counsel for the

Receiving Party shall provide the expert with the attached Agreement to Respect Confidential

Information and Attorneys’ Eyes Only Information (Exhibit A hereto), and secure such expert’s

signature.

       10.     Filings with the Court:

       (a)     THE COURT SHALL DETERMINE WHICH IF ANY DOCUMENTS ARE TO

BE FILED UNDER SEAL. Any party which desires to file a document under seal shall file a

Motion with the Court designating the documents which said party desires to be filed under seal.

The Court shall determine if good cause exists to order all or any part of what is requested to be

filed under seal to be so filed. The Court and parties shall follow the procedures outlined in Local

Rule 5.2.1




                                                 6
   Case: 1:19-cv-00907-KLL Doc #: 22 Filed: 06/17/20 Page: 7 of 13 PAGEID #: 189




       Upon final disposition of the lawsuit and all appeals, such Documents, Testimony, or

materials shall be destroyed by the Clerk or returned on request.

       (b)     All pleadings, briefs or memoranda which reproduce, paraphrase or disclose any

Documents or Testimony designated as Confidential Information and/or Attorneys’ Eyes Only

Information shall be filed with the Court in the manner set forth in Paragraph 10(a) above.

       (c)     The parties agree, where possible, to file with the Court in the manner set forth in

Paragraph 9(a) above only the confidential portions of Documents, Testimony, pleadings, briefs

or memoranda.

       11.     As provided in the Paragraph 2 hereof, depositions may be designated as

“confidential” by indicating that fact on the record at the deposition. If a designating party has

advised the court reporter that Confidential Information and/or Attorneys’ Eyes Only

Information has been disclosed during the deposition, the court reporter shall include on the

cover page the following indication: “Deposition Contains Confidential Material Subject to

Protective Order in OHM Inc v Park Place Corp et al. All depositions shall presumptively be

treated as Attorneys’ Eyes Only Information and subject to this Stipulation during the deposition

and for a period of fifteen (15) days after a transcript of the completed deposition is prepared and

received by those counsel who ordered it. At or before the end of such fifteen-day period, the

Producing Party shall identify those pages of the completed transcript that party deems to be

confidential. Counsel for the Producing Party shall only designate those portions of the

deposition which actually address Confidential Information and/or Attorneys’ Eyes Only

Information or can be reasonably and in good faith associated with Confidential Information

and/or Attorneys’ Eyes Only Information. If a hearing is scheduled less than 30 days after a



                                                 7
   Case: 1:19-cv-00907-KLL Doc #: 22 Filed: 06/17/20 Page: 8 of 13 PAGEID #: 190




deposition, then the fifteen-day period referenced in this paragraph shall be reduced to a five-day

(5-day) period.

       12.        Should the need arise for any of the parties to disclose Confidential Information

and/or Attorneys’ Eyes Only Information during any hearing or trial before the Court, including

through argument or the presentation of evidence, counsel for the parties shall confer and attempt

to agree before any hearing or trial on the procedures under which Confidential Information

and/or Attorneys’ Eyes Only Information is to be introduced into evidence or otherwise used at

such hearing or trial. Upon reaching agreement, counsel for the parties shall give notice of the

terms of such agreement to each non-party producing any Confidential Information and/or

Attorneys’ Eyes Only Information which may be used or introduced at such hearing or trial.

Absent agreement, the Court shall be asked to issue an order governing the use of such

Confidential Information and/or Attorneys’ Eyes Only Information at any hearing or trial upon

reasonable notice to all parties and non-parties who have produced such information.

       13.        Any officer at a deposition or witness who is questioned about or shown

Confidential Information and/or Attorneys’ Eyes Only Information, as provided in Paragraph

5(e) hereof, shall be provided with a copy of this Stipulation and Order and asked to execute the

Agreement to Respect Confidential Information and Attorneys’ Eyes Only Information annexed

hereto as Exhibit A. Counsel for the party obtaining the Agreement shall supply a copy to

counsel for the other parties.

       14.        Nothing herein shall be deemed in any way to restrict the use of Documents or

information which are available to a party independently of discovery in this litigation, whether

or not the same material has been obtained during the course of discovery in this litigation and




                                                   8
   Case: 1:19-cv-00907-KLL Doc #: 22 Filed: 06/17/20 Page: 9 of 13 PAGEID #: 191




whether or not such Documents have been designated as Confidential Information and/or

Attorneys’ Eyes Only Information.

       15.      Nothing herein shall be deemed to prohibit disclosure of any discovery material

designated as Confidential Information and/or Attorneys’ Eyes Only Information to such persons

as appear on the face of the Document to be its author or recipient, and nothing in this

Stipulation shall be deemed to limit or prohibit disclosure or use of any Confidential Information

and/or Attorneys’ Eyes Only Information by the Producing Party.

       16.      Any person receiving Confidential Information and/or Attorneys’ Eyes Only

Information shall not reveal or discuss such information to or with any person not entitled to

receive such information under the terms hereof.

       17.      Any Document or information that has been inadvertently produced without

identification as to its “confidential” nature as provided in this Stipulation, may be so designated

by the Producing Party by prompt written notice to the undersigned counsel for the Receiving

Party identifying the Document or information as Confidential Information and/or Attorneys’

Eyes Only Information following the discovery that the Document or information has been

produced without such designation.

       18.      The inadvertent production of any Document or other information during

discovery in this action shall be without prejudice to any claim that such material is protected by

the attorney-client privilege, the work product doctrine, or any other applicable privilege or

ground for withholding production, and no party shall be held to have waived any rights by such

inadvertent production. Upon written notice of an inadvertent production by the Producing Party,

the Receiving Party shall make no further use of the Document or information until further order

of the Court.



                                                 9
  Case: 1:19-cv-00907-KLL Doc #: 22 Filed: 06/17/20 Page: 10 of 13 PAGEID #: 192




       19.     Nothing in this Order shall operate to require the production of information or

documents that are subject to attorney-client privilege, the attorney work product doctrine, or

other privilege or protection from disclosure.

       20.     Extracts, summaries, compilations, notes, copies, electronic images or databases

of Confidential Information and/or Attorneys’ Eyes Only Information shall also be treated in

accordance with the provisions of this Stipulation.

       21.     The production or disclosure of Confidential Information and/or Attorneys’ Eyes

Only Information shall in no way constitute a waiver of each party’s right to object to the

production or disclosure of information in this action or in any other action, including, but not

limited to, objecting to production on the basis of relevance, burdensomeness, trade secrets,

and/or the existence of contractual or other legal requirements to protect confidentiality of

certain requested information notwithstanding the existence of this Stipulation.

       22.     The designation of any Documents, Testimony or information as “confidential” is

intended solely to facilitate preparation for trial, and treatment in conformity with such

designation will not be construed in any way as an admission or agreement that the designated

Documents, Testimony or information contains any trade secret or confidential material, and/or

is relevant or admissible with respect to the pending action.

       23.     If counsel for any party receives notices of any subpoena or other compulsory

process commanding production of Confidential Information and/or Attorneys’ Eyes Only

Information that a party has obtained under the terms of this Stipulation, counsel for such party

shall notify the Producing Party in writing within two days prior to the compliance due date of

the subpoena or compulsory process (if there are fewer than 10 days to comply) or at least seven

days prior to the due date (if there are more than 10 days to comply), and shall not produce the



                                                 10
  Case: 1:19-cv-00907-KLL Doc #: 22 Filed: 06/17/20 Page: 11 of 13 PAGEID #: 193




Confidential Information and/or Attorneys’ Eyes Only Information until the Producing Party has

had reasonable time to take appropriate steps to protect the material. The party from whom such

information is sought shall not make the disclosure before the actual due date of compliance set

forth in the subpoena or order.

       24.     Absent prior written consent of all parties and affected non-parties, this

Stipulation shall continue to be binding after the conclusion of this litigation except (a) that there

shall be no restriction on Documents or Testimony that are used as exhibits in Court (unless such

exhibits were filed under seal); and (b) that a party may seek the written permission of the

Producing Party or further order of the Court with respect to dissolution or modification of any

portion of the Stipulation.

       25.     Nothing herein shall be deemed an admission as to the relevance and/or

admissibility in evidence of any facts or Documents revealed in the course of disclosure.

       26.     Nothing herein shall be deemed to prejudice in any way a party’s ability to

present a motion to the Court for a separate protective order, including but not limited to a

motion seeking restrictions different from those specified herein.

       27.     Nothing herein shall constitute a waiver of any party’s claims or defenses.

       28.     Within sixty (60) days after the final termination of this litigation by settlement or

exhaustion of all appeals, all Confidential Information and/or Attorneys’ Eyes Only Information

produced or designated and all reproductions thereof, shall be returned to the Producing Party (at

the Producing Party’s expense) or shall be destroyed, at the option of the Producing Party. In the

event that any party chooses to destroy physical objects and Documents, such party shall certify

in writing within sixty (60) days of the final termination of this litigation that it has undertaken

its best efforts to destroy such physical objects and Documents, and that such physical objects



                                                  11
  Case: 1:19-cv-00907-KLL Doc #: 22 Filed: 06/17/20 Page: 12 of 13 PAGEID #: 194




and Documents have been destroyed to the best of its knowledge. Notwithstanding anything to

the contrary, counsel of record for the parties may retain one copy of Documents constituting

work product, a copy of pleadings, motion papers, discovery responses, deposition transcripts

and deposition and trial exhibits. This Stipulation shall not be interpreted in a manner that would

violate any applicable canons of ethics or rules of professional conduct. Nothing in this

Stipulation shall prohibit or interfere with the ability of counsel for any party, or of experts

specially retained for this case, to represent any individual, corporation, or other entity adverse to

any party or its affiliate(s) in connection with any other matters.

       29.     This Stipulation is entered into without prejudice to the right of any party to seek

relief from, or modification of, this Stipulation or any provisions thereof by properly noticed

motion to the Court. This Stipulation may be changed by further order of this Court.



       IT IS SO ORDERED.

  June 17, 2020
Date                                                   JUDGE KAREN L. LITKOVITZ


                                    Stipulated and agreed to by:

/s/                                                 _______________________________
Robin Harvey (                                      Steven Rothstein (0021119)
                                                    Hennis Rothstein Ellis LL
                                                    10250 Chester Road
                                                    Cincinnati, Ohio 45215
                                                    (513) 278-7469
                                                    (513) 672-0287 (fax)
                                                    srothstein@hennisrothstein.com

Counsel for Defendants                              Counsel for Plaintiff.




                                                  12
     Case: 1:19-cv-00907-KLL Doc #: 22 Filed: 06/17/20 Page: 13 of 13 PAGEID #: 195




AGREEMENT TO RESPECT CONFIDENTIAL INFORMATION AND ATTORNEYS’ EYES
ONLY INFORMATION

I,                                                                            , state that:

      1. My address is                                                                                  .

      2. My present employer is                                                                         .

      3. My present occupation or job description is

                                                                                                        .

      4. I received a copy of the Stipulation for the Production and Exchange of Confidential

Information and Attorneys’ Eyes Only Information (the “Stipulation”) entered in the above-

entitled action on                              .

      5. I have carefully read and understand the provisions of the Stipulation.

      6. I will comply with all of the provisions of the Stipulation.

      7. I will hold in confidence, will not disclose to anyone not qualified under the Stipulation,

and will use only for purposes of this action, any Confidential Information and/or Attorneys’

Eyes Only Information that is disclosed to me.

      8. I will return all Confidential Information and/or Attorneys’ Eyes Only Information that

comes into my possession, and Documents or things that I have prepared relating thereto, to

counsel for the party by whom I am employed or retained, or to counsel from whom I received

the Confidential Information and/or Attorneys’ Eyes Only Information.

      9. I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

Stipulation in this action.

Dated:
                                                               Signature


                                                               Printed name, and if applicable, title
